83401: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26798: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83401


Short Caption:RASAVONG (NOUANSAVANH) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR202514Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Justice Herndon for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNouansavanh RasavongJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/20/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/20/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-24352




08/25/2021Docketing StatementFiled Docketing Statement Criminal Appeals.  (SC)21-24787




09/01/2021TranscriptFiled Notice from Court Reporter. Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: 07/22/21. (SC)21-25483




09/01/2021TranscriptFiled Notice from Court Reporter.  Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: June 3, 2021. (SC)21-25484




09/10/2021MotionFiled Appellant's Motion to Voluntarily Dismiss Appeal. (SC)21-26244




09/16/2021Order/DispositionalFiled Order/Voluntary Dismissal. Having been so informed, appellant consists to a voluntary dismissal of this appeal. Cause appearing, we "ORDER this appeal DISMISSED." Case Closed/No Remittitur Issued. SNP21 - RP/LS/DH (SC)21-26798





Combined Case View